NUMBER 13-08-388-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


REGINALD ANDRE CALLIS,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


   On appeal from the 24th District Court of Jackson County, Texas.



                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
                  Memorandum Opinion Per Curiam

       Appellant, Reginald Andre Callis, attempts to appeal his conviction for possession

with intent to deliver cocaine. Although the trial court has certified that this is not a plea

bargain case and the defendant has a right to appeal, it was superseded on June 24, 2008,

to show the appellant has waived his right to appeal. See TEX . R. APP. P. 25.2(a)(2).
       On August 8, 2008, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether appellant

has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings as to

whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 20, 2008, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX . R. APP. P. 25.2(d); see TEX . R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are denied as moot.

                                                                         PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 16th day of October, 2008.




                                               2